Case 17-14457-elf   Doc 163-1 Filed 03/07/19 Entered 03/07/19 15:13:56   Desc
                             Exhibit A Page 1 of 5
Case 17-14457-elf   Doc 163-1 Filed 03/07/19 Entered 03/07/19 15:13:56   Desc
                             Exhibit A Page 2 of 5
Case 17-14457-elf   Doc 163-1 Filed 03/07/19 Entered 03/07/19 15:13:56   Desc
                             Exhibit A Page 3 of 5
Case 17-14457-elf   Doc 163-1 Filed 03/07/19 Entered 03/07/19 15:13:56   Desc
                             Exhibit A Page 4 of 5
Case 17-14457-elf   Doc 163-1 Filed 03/07/19 Entered 03/07/19 15:13:56   Desc
                             Exhibit A Page 5 of 5
